DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (filed 4/12/2021, page 10) have been fully considered and are persuasive.  Accordingly, objection to claim 15 and the 103 rejections of claims 1-6, 8-10, 13, 16, and 18-20 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 2-15, 17, and 18 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 7:  The prior art of record does not disclose or suggest a system comprising “further comprising one or more of the following communicatively coupled to the master controller and/or at least one of the one or more slave controllers: a GPS receiver operable to generate a GPS signal; a gyroscope operable to generate an orientation signal; a clock operable to generate a clock signal; and a wireless receiver operable to generate a wireless signal, wherein the master controller is further configured to determine whether to transmit the switching command based on one or more of the GPS signal, the orientation signal, the 
Specifically regarding the allowability of independent claim 11:  The prior art of record does not disclose or suggest a system comprising “wherein: at least one of the one or more slave controllers is communicatively coupled to at least one other of the one or more slave controllers and is operable, in response to receiving a control signal, to transmit a switching command to the least one other of the one or more slave controllers”, along with other claim limitations.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a system comprising “wherein: the master controller is further configured to transmit a status request to the at least one of the one or more slave controllers; the at least one of the one or more slave controllers is further operable to transmit a status update to the master controller in response to receiving the status request; and the master controller is further configured to output an error signal indicative that the at least one of the one or more of the slave controllers has failed, if the master controller does not receive the status update or if the status update is determined to not meet a predetermined condition”, along with other claim limitations.
Specifically regarding the allowability of independent claim 14:  The prior art of record does not disclose or suggest a system comprising “further comprising: one or more light sensors operable to generate one or more light readings and being communicatively coupled to the master controller and/or at least one of the one or more slave controllers, wherein the master controller is further configured to determine 
Specifically regarding the allowability of independent claim 15:  The prior art of record does not disclose or suggest a system comprising “further comprising: one or more backup slave controllers communicatively coupled to the master controller and at least one of the one or more slave controllers, wherein the master controller is further configured to determine whether to transmit the switching command to the one or more backup slave controllers based on an error signal”, along with other claim limitations.
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a system comprising “wherein a first one of the one or more slave controllers is configured to: compare a light reading of a first light sensor associated with the first slave controller with a light reading of a second light sensor associated with a second slave controller; and adjust the light reading of the first light sensor based on the comparison, and at least one of the one or more slave controllers is configured to cease applying voltage in response to at least one of the one or more currents being determined to be greater than a preset threshold”, along with other claim limitations.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shinohara et al. (US 2005/0254114) is cited to show similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.